DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 8, 9, 10, 11, 13, 14, 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (U.S. Publication 2010/0069270) in view of Anderson (U.S. Patent 7,869,978) in further view of Brookbank (U.S. Publication 2010/0150739).  
Regarding claim 1, Weinstein teaches a system (figure 1), comprising a process fluid source (wetting water feeding into mixer 60); a mixing assembly configured to receive process fluid from the process fluid source (item 60), and to mix the process fluid received from the process fluid source with one or more additives to produce a wellbore fluid (dry powdered gel is 
Regarding claim 1, Weinstein is silent to a motor directly coupled to the mixer and delivering heat to the process fluid from the motor. Regarding claim 13, Weinstein is silent to a motor directly coupled to the mixer and delivering heat to the portion of the process fluid from the motor. 
Regarding claim 1, Anderson teaches an electric motor for a wellbore fluid mixer (column 2 lines 42-46 and column 4 lines 20-24). Regarding claim 13, Anderson teaches an electric motor for a wellbore fluid mixer (column 2 lines 42-46 and column 4 lines 20-24).
Regarding claims 1 and 13, Brookbank teaches using motor for heating up a coolant and transferring heat to the coolant, to deliver the coolant to a process fluid source to heat the process fluid (the fluids are considered intended use, the motor is considered capable of taking a cooler fluid upstream, heating it, and delivering it upstream, paragraph 5 teaches transferring heat from fluid upstream of the motor to a production fluid and carried away as the production fluid moves to the surface). 
It would have been obvious to one It would have been obvious to one of ordinary skill in the art to modify the drive of Weinstein with the AC electrical drive motor of Anderson because according to Anderson the electrical drive motor operates at voltages that are several times conventional industrial motors (see column 4 lines 20-24). It would have been further obvious to 
Regarding claim 2, Weinstein teaches a pump capable of delivering wellbore fluid to a well (the wellbore fluid and wellbore are considered intended use of the system, pump 90). 
Regarding claim 3, Weinstein teaches comprising a control system fluidly coupled to the mixing assembly, wherein the control system is configured to adjust a temperature of the well bore fluid entering the well bore (item 85 control system and paragraph 32 which teaches controlling the temperature).
Regarding claim 6, the coolant is considered intended use of the system. 
Regarding claim 8, Weinstein teaches a heat exchanger (item 50 and item 40), the coolants are considered intended use of the system.   
Regarding claim 9, Weinstein teaches comprising a control system configured to adjust a temperature of the process fluid received by the mixing assembly (item 85 paragraph 32).
Regarding claim 10, Weinstein teaches comprising a control system configured to adjust a temperature of process fluid returned to the process fluid source (item 85 and paragraph 32).
Regarding claim 11, Weinstein teaches a trailer (see 9aragraph 17). 
Regarding claim 14, Weinstein teaches a pump capable of delivering wellbore fluid to a well (the wellbore fluid and wellbore are considered intended use of the system, pump 90). 
Regarding claim 15, Weinstein teaches comprising a control system fluidly coupled to the mixing assembly, wherein the control system is configured to adjust a temperature of the well bore fluid entering the well bore (item 85 control system and paragraph 32 which teaches controlling the temperature).
Regarding claim 18, Weinstein teaches comprising a control system configured to adjust a temperature of the process fluid received by the mixing assembly (item 85 and paragraph 32).
Regarding claim 19, Weinstein teaches comprising a control system configured to adjust a temperature of process fluid returned to the process fluid source (item 85 and paragraph 32).
Regarding claim 20, Weinstein teaches a trailer (see Paragraph 17).

Allowable Subject Matter
Claim 7 is objected to for the reasons stated in the Non Final Rejection mailed 6/23/2021. 

Response to Arguments
The remarks regarding the 35 U.S.C. 103 rejection of claims 1 and 13 are considered persuasive. Specifically, Cushman (U.S. Patent 2,970,589) is not considered analogous art. A new ground of rejection is provided. However, the coolant and process fluid are considered intended use of the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANSHU BHATIA/Primary Examiner, Art Unit 1774